Per Curiam.
Plaintiffs appeal from an order dismissing their action with prejudice entered after the trial court granted defendants’ motion for a directed verdict.
Plaintiff husband, a guest at defendants’ motel, dived into a swimming pool, hit the bottom, and was injured. The trial court found that plaintiffs had failed to establish a prima facie case of negligence against defendants. Further elaboration would be of no precedent value and would add nothing to the decisional law of this jurisdiction.
We have read the record and have concluded that the trial court did not err when it dismissed the action.
The judgment is affirmed.
March 4, 1965. Petition for rehearing denied.